
	

113 HR 4609 IH: Aerotropolis Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4609
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend SAFETEA–LU to ensure that projects that assist the establishment of aerotropolis
			 transportation systems are eligible for certain grants, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Aerotropolis Act of 2014.
		2.Projects of national and regional significance
			(a)Eligible project definedSection 1301(c)(2) of SAFETEA–LU (23 U.S.C. 101 note) is amended to read as follows:
				
					(2)Eligible project
						(A)In generalThe term eligible project means any surface transportation project eligible for Federal assistance under title 23, United
			 States Code, including freight railroad projects and activities eligible
			 under such title.
						(B)Inclusion of aerotropolis transportation system projectsThe term eligible project includes a combination of projects described in subparagraph (A) that, as a group—
							(i)assist the establishment of an aerotropolis transportation system; and
							(ii)satisfy the requirement under subsection (d)..
			(b)Aerotropolis transportation system definedSection 1301(c) of SAFETEA–LU (23 U.S.C. 101 note) is amended by adding at the end the following:
				
					(4)Aerotropolis transportation systemThe term aerotropolis transportation system means a planned and coordinated multimodal freight and passenger transportation network that, as
			 determined by the Secretary, provides efficient, cost-effective,
			 sustainable, and intermodal connectivity to a defined region of economic
			 significance centered around a major airport..
			
